DETAILED ACTION
Claims status
In response to the application filed on 09/27/2019, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 09/27/2019 have been reviewed and accepted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0279186 A1) in view of Zhang et al. (US 2017/0149546 A1).
Regarding claim 1; Park discloses a method of a central unit - control plane (CU-CP) included in a base station in a wireless communication system (See Fig. 13B for the functions performed by a Central Unit inside a Core network; ¶. [0220]), the method comprising: 
See Fig. 13A and B: the Central Unit 1311 having interfaces with other nodes via RAN-CN interfaces for providing radio link connection; ¶. [0220]); 
transmitting, to a central unit - user plane (CU-UP) (See Fig. 13B: In the centralized deployment scenario in FIG. 13B, upper layers of a gNB may be located in a Central Unit (CU) 1311, and lower layers of the gNB may be located in Distributed Units (DU) 1312, 1313, and 1314. ¶. [0220]), information indicating downlink transmission stop or resume of the CU-UP included in the base station based on the information on the radio link (See Fig. 15: One or more TBs that a wireless device may transmit in the third step (e.g., step 1505 in FIG. 15) may comprise RRC signaling, such as an RRC connection request, an RRC connection Re-establishment request, or an RRC connection resume request. ¶. [0240]); and 
transmitting, to a distributed unit (DU) (See Fig. 13B: lower layers of the gNB may be located in Distributed Units (DU) 1312, 1313, and 1314. The CU-DU interface (e.g., Fs interface) connecting CU 1311 and DUs 1312, 1312, and 1314…In the centralized deployment, different functional split options between the CU 1311 and the DUs 1312, 1313, and 1314 may be possible by locating different protocol layers (e.g., RAN functions) in the CU 1311 and in the DU 1312, 1313, and 1314. ¶. [0220]), information indicating downlink transmission stop or resume of the DU based on the information on the radio link (See Fig. 15: An RRC connection establishment (or reestablishment, resume) procedure may be to establish (or reestablish, resume) an RRC connection. an RRC connection establishment procedure may comprise SRB1 establishment. The RRC connection establishment procedure may be used to transfer the initial NAS dedicated information message from a wireless device to E-UTRAN. The RRCConnectionReestablishment message may be used to re-establish SRB1. ¶. [0183]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

    PNG
    media_image1.png
    490
    689
    media_image1.png
    Greyscale

[Office’s note: Park’s figure 13B illustrates the both the Central Unit and Distributed unit are coupled with the same Core to communicate the information from a source.]
Even though, Park discloses the method transmitting information to the Central Unit (CU), and transmitting information to the distributed unit (DU) for resuming RRC connection establishment (See ¶. [0183] and [0220]), Park doesn’t explicitly teach the method of indicating downlink transmission resume of the CU-UP and DU.
However, Zhang from the same field of endeavor discloses the method of indicating downlink transmission resume of the CU-UP (See Fig. 4: @step 10 the resume command instructs the user equipment to re-establish a Radio Link Control entity s-RLC in the user equipment and resume the s-RLC, wherein the s-RLC is associated with the bearer and corresponds to the second base station. See ¶. [0222], and Zhang’s claims 6-7.).
[Examiner’s note: resuming and re-establishing the RLC in the UE could be analyzed as resuming DL transmission of the CU and DU because, in the user equipment, one Split bearer is associated with one PDCP2 entity and two RLC entities. Some of downlink data packets of the Split bearer are from the peer p-PDCP2 entity to the peer pm-RLC2 entity and then to the peer pm-MAC entity, and are then sent by the peer pm-MAC entity to the m-MAC entity through an air interface.] See Zhang’s ¶. [0005].
The rational of combining is that Zhang’s  method of instructing to resume for re-establishing RLC entity for the UE could apparently be implemented into Park’s method of communicating between Core network, Central Unit, and Distributed Unit as illustrated in figure 13B.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of indicating downlink transmission resume of the CU-UP and DU as taught by Zhang to have incorporated in the system of Park, so that it would not only provide to increase signaling load of the network and introduces a relatively long signaling delay but also relate to a bearer results in relatively low resource utilization by releasing and re-establishing a protocol. Zhang: See ¶. [0007].

Regarding claim 2; Park discloses the method wherein the information on the radio link is received from another base station or the DU. (See Fig. 13A: for multiple BSs; ¶. [0220]).

Regarding claim 5; Park discloses the method of claim 1, wherein the information indicating the downlink transmission stop or resume of the CU-UP is transmitted through a BEARER CONTEXT MODIFICATION REQUEST (See Fig. 6; ¶. [0192]).

Park discloses the method of claim 1, wherein the information indicating the downlink transmission stop or resume of the DU is transmitted through a UE CONTEXT MODIFICATION REQUEST (See Fig. 28: ¶. [0336]).

Regarding claim 7; Park discloses a method of a central unit - user plane (CU-UP) included in a base station in a wireless communication system, the method comprising: 
receiving information indicating downlink transmission stop or resume from a central unit - control plane (CU-CP) included in the base station (See Fig. 13B: In the centralized deployment scenario in FIG. 13B, upper layers of a gNB may be located in a Central Unit (CU) 1311, and lower layers of the gNB may be located in Distributed Units (DU) 1312, 1313, and 1314. ¶. [0220]); and 
resuming downlink transmission to a distributed unit (DU) based on the information indicating the downlink transmission resume (See Fig. 15: One or more TBs that a wireless device may transmit in the third step (e.g., step 1505 in FIG. 15) may comprise RRC signaling, such as an RRC connection request, an RRC connection Re-establishment request, or an RRC connection resume request. ¶. [0240]).


    PNG
    media_image1.png
    490
    689
    media_image1.png
    Greyscale

[Office’s note: Park’s figure 13B illustrates the both the Central Unit and Distributed unit are coupled with the same Core to communicate the information from a source.]
Even though, Park discloses the method transmitting information to the Central Unit (CU), and transmitting information to the distributed unit (DU) for resuming RRC connection establishment (See ¶. [0183] and [0220]), Park doesn’t explicitly teach the method of indicating downlink transmission resume of the CU-UP and DU.
However, Zhang from the same field of endeavor discloses the method of indicating downlink transmission resume of the CU-UP (See Fig. 4: @step 10 the resume command instructs the user equipment to re-establish a Radio Link Control entity s-RLC in the user equipment and resume the s-RLC, wherein the s-RLC is associated with the bearer and corresponds to the second base station. See ¶. [0222], and Zhang’s claims 6-7.).
[Examiner’s note: resuming and re-establishing the RLC in the UE could be analyzed as resuming DL transmission of the CU and DU because, in the user equipment, one Split bearer is associated with one PDCP2 entity and two RLC entities. Some of downlink data packets of the Split bearer are from the peer p-PDCP2 entity to the peer pm-RLC2 entity and then to the peer pm-MAC entity, and are then sent by the peer pm-MAC entity to the m-MAC entity through an air interface.] See Zhang’s ¶. [0005].
The rational of combining is that Zhang’s  method of instructing to resume for re-establishing RLC entity for the UE could apparently be implemented into Park’s method of communicating between Core network, Central Unit, and Distributed Unit as illustrated in figure 13B.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of indicating downlink transmission resume of the CU-UP and DU as taught by Zhang to have incorporated in the system of Park, so that it would not only provide to increase signaling load of the network and introduces a relatively long signaling delay but also relate to a bearer results in relatively low resource utilization by releasing and re-establishing a protocol. Zhang: See ¶. [0007].

Regarding claim 8; Park discloses the method of claim 7, further comprising: stopping the downlink transmission to the distributed unit (DU) if the information indicating the downlink transmission stop is received; and performing a path switching to another base station or retransmission operation (See Fig. 28: ¶. [0335]).

Regarding claim 9; Park in view of Zhang discloses the method of claim 7, wherein, if the information indicating the downlink transmission resume is received, the downlink transmission to the distributed unit (DU) is resumed (Zhang: See Fig. 4: @step 10 the resume command Zhang’s claims 6-7.).

Regarding claim 10; Park discloses a method of a distributed unit (DU) included in a base station in a wireless communication system, the method comprising: 
receiving information indicating downlink transmission stop or resume from a central unit - control plane (CU-CP) included in the base station (See Fig. 13B: In the centralized deployment scenario in FIG. 13B, upper layers of a gNB may be located in a Central Unit (CU) 1311, and lower layers of the gNB may be located in Distributed Units (DU) 1312, 1313, and 1314. ¶. [0220]); and 
resuming downlink transmission to a terminal based on the information indicating the downlink transmission stop or resume (See Fig. 15: One or more TBs that a wireless device may transmit in the third step (e.g., step 1505 in FIG. 15) may comprise RRC signaling, such as an RRC connection request, an RRC connection Re-establishment request, or an RRC connection resume request. ¶. [0240]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

    PNG
    media_image1.png
    490
    689
    media_image1.png
    Greyscale

[Office’s note: Park’s figure 13B illustrates the both the Central Unit and Distributed unit are coupled with the same Core to communicate the information from a source.]
Even though, Park discloses the method transmitting information to the Central Unit (CU), and transmitting information to the distributed unit (DU) for resuming RRC connection establishment (See ¶. [0183] and [0220]), Park doesn’t explicitly teach the method of indicating downlink transmission resume of the CU-UP and DU.
However, Zhang from the same field of endeavor discloses the method of indicating downlink transmission resume of the CU-UP (See Fig. 4: @step 10 the resume command instructs the user equipment to re-establish a Radio Link Control entity s-RLC in the user equipment and resume the s-RLC, wherein the s-RLC is associated with the bearer and corresponds to the second base station. See ¶. [0222], and Zhang’s claims 6-7.).
[Examiner’s note: resuming and re-establishing the RLC in the UE could be analyzed as resuming DL transmission of the CU and DU because, in the user equipment, one Split bearer is associated with one PDCP2 entity and two RLC entities. Some of downlink data packets of the Split bearer are from the peer p-PDCP2 entity to the peer pm-RLC2 entity and then to the peer pm-MAC entity, and are then sent by the peer pm-MAC entity to the m-MAC entity through an air interface.] See Zhang’s ¶. [0005].
The rational of combining is that Zhang’s  method of instructing to resume for re-establishing RLC entity for the UE could apparently be implemented into Park’s method of communicating between Core network, Central Unit, and Distributed Unit as illustrated in figure 13B.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of indicating downlink transmission resume of the CU-UP and DU as taught by Zhang to have incorporated in the system of Park, so that it would not only provide to increase signaling load of the network and introduces a relatively long signaling delay but also relate to a bearer results in relatively low resource utilization by releasing and re-establishing a protocol. Zhang: See ¶. [0007].

Regarding claim 11; Park discloses a central unit - control plane (CU-CP) included in a base station in a wireless communication system, the CU-CP, (See Fig. 13B for the functions performed by a Central Unit inside a Core network; ¶. [0220]) comprising: a transceiver; and at least one processor configured to:
identify information on a radio link of at least one cell associated with the base station (See Fig. 13A and B: the Central Unit 1311 having interfaces with other nodes via RAN-CN interfaces for providing radio link connection; ¶. [0220]); 
transmit, to a central unit - user plane (CU-UP) (See Fig. 13B: In the centralized deployment scenario in FIG. 13B, upper layers of a gNB may be located in a Central Unit (CU) 1311, and lower layers of the gNB may be located in Distributed Units (DU) 1312, 1313, and 1314. ¶. [0220]), information indicating downlink transmission stop or resume of the CU-UP included in the base station based on the information on the radio link (See Fig. 15: One or more TBs that a wireless device may transmit in the third step (e.g., step 1505 in FIG. 15) may comprise RRC signaling, such as an RRC connection request, an RRC connection Re-establishment request, or an RRC connection resume request. ¶. [0240]); and 
transmit, to a distributed unit (DU) (See Fig. 13B: lower layers of the gNB may be located in Distributed Units (DU) 1312, 1313, and 1314. The CU-DU interface (e.g., Fs interface) connecting CU 1311 and DUs 1312, 1312, and 1314…In the centralized deployment, different functional split options between the CU 1311 and the DUs 1312, 1313, and 1314 may be possible by locating different protocol layers (e.g., RAN functions) in the CU 1311 and in the DU 1312, 1313, and 1314. ¶. [0220]), information indicating downlink transmission stop or resume of the DU based on the information on the radio link (See Fig. 15: An RRC connection establishment (or reestablishment, resume) procedure may be to establish (or reestablish, resume) an RRC connection. an RRC connection establishment procedure may comprise SRB1 establishment. The RRC connection establishment procedure may be used to transfer the initial NAS dedicated information message from a wireless device to E-UTRAN. The RRCConnectionReestablishment message may be used to re-establish SRB1. ¶. [0183]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

    PNG
    media_image1.png
    490
    689
    media_image1.png
    Greyscale

[Office’s note: Park’s figure 13B illustrates the both the Central Unit and Distributed unit are coupled with the same Core to communicate the information from a source.]
Even though, Park discloses the method transmitting information to the Central Unit (CU), and transmitting information to the distributed unit (DU) for resuming RRC connection establishment (See ¶. [0183] and [0220]), Park doesn’t explicitly teach the method of indicating downlink transmission resume of the CU-UP and DU.
However, Zhang from the same field of endeavor discloses the method of indicating downlink transmission resume of the CU-UP (See Fig. 4: @step 10 the resume command instructs the user equipment to re-establish a Radio Link Control entity s-RLC in the user equipment and resume the s-RLC, wherein the s-RLC is associated with the bearer and corresponds to the second base station. See ¶. [0222], and Zhang’s claims 6-7.).
[Examiner’s note: resuming and re-establishing the RLC in the UE could be analyzed as resuming DL transmission of the CU and DU because, in the user equipment, one Split bearer is associated with one PDCP2 entity and two RLC entities. Some of downlink data packets of the Split bearer are from the peer p-PDCP2 entity to the peer pm-RLC2 entity and then to the peer pm-MAC entity, and are then sent by the peer pm-MAC entity to the m-MAC entity through an air interface.] See Zhang’s ¶. [0005].
The rational of combining is that Zhang’s  method of instructing to resume for re-establishing RLC entity for the UE could apparently be implemented into Park’s method of communicating between Core network, Central Unit, and Distributed Unit as illustrated in figure 13B.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of indicating downlink transmission resume of the CU-UP and DU as taught by Zhang to have incorporated in the system of Park, so that it would not only provide to increase signaling load of the network and introduces a relatively long signaling delay but also relate to a bearer results in relatively low resource utilization by releasing and re-establishing a protocol. Zhang: See ¶. [0007].

Regarding claim 12; Park discloses the CU-CP wherein the information on the radio link is received from another base station or the DU. (See Fig. 13A: for multiple BSs; ¶. [0220]).

Regarding claim 15; Park discloses the CU-CP of claim 1, wherein the information indicating the downlink transmission stop or resume of the CU-UP is transmitted through a BEARER CONTEXT MODIFICATION REQUEST (See Fig. 6; ¶. [0192]).

Park discloses the CU-CP of claim 1, wherein the information indicating the downlink transmission stop or resume of the DU is transmitted through a UE CONTEXT MODIFICATION REQUEST (See Fig. 28: ¶. [0336]).

Regarding claim 17; Park discloses central unit - user plane (CU-UP) included in a base station in a wireless communication system (See Fig. 13B for the functions performed by a Central Unit inside a Core network; ¶. [0220]), the central unit comprising: a transceiver; and at least one processor configured to:
control the transceiver to receive information indicating downlink transmission stop or resume from a central unit - control plane (CU-CP) included in the base station (See Fig. 13B: In the centralized deployment scenario in FIG. 13B, upper layers of a gNB may be located in a Central Unit (CU) 1311, and lower layers of the gNB may be located in Distributed Units (DU) 1312, 1313, and 1314. ¶. [0220]); and 
control to resume downlink transmission to a distributed unit (DU) based on the information indicating the downlink transmission resume (See Fig. 15: One or more TBs that a wireless device may transmit in the third step (e.g., step 1505 in FIG. 15) may comprise RRC signaling, such as an RRC connection request, an RRC connection Re-establishment request, or an RRC connection resume request. ¶. [0240]).


    PNG
    media_image1.png
    490
    689
    media_image1.png
    Greyscale

[Office’s note: Park’s figure 13B illustrates the both the Central Unit and Distributed unit are coupled with the same Core to communicate the information from a source.]
Even though, Park discloses the method transmitting information to the Central Unit (CU), and transmitting information to the distributed unit (DU) for resuming RRC connection establishment (See ¶. [0183] and [0220]), Park doesn’t explicitly teach the method of indicating downlink transmission resume of the CU-UP and DU.
However, Zhang from the same field of endeavor discloses the method of indicating downlink transmission resume of the CU-UP (See Fig. 4: @step 10 the resume command instructs the user equipment to re-establish a Radio Link Control entity s-RLC in the user equipment and resume the s-RLC, wherein the s-RLC is associated with the bearer and corresponds to the second base station. See ¶. [0222], and Zhang’s claims 6-7.).
[Examiner’s note: resuming and re-establishing the RLC in the UE could be analyzed as resuming DL transmission of the CU and DU because, in the user equipment, one Split bearer is associated with one PDCP2 entity and two RLC entities. Some of downlink data packets of the Split bearer are from the peer p-PDCP2 entity to the peer pm-RLC2 entity and then to the peer pm-MAC entity, and are then sent by the peer pm-MAC entity to the m-MAC entity through an air interface.] See Zhang’s ¶. [0005].
The rational of combining is that Zhang’s  method of instructing to resume for re-establishing RLC entity for the UE could apparently be implemented into Park’s method of communicating between Core network, Central Unit, and Distributed Unit as illustrated in figure 13B.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of indicating downlink transmission resume of the CU-UP and DU as taught by Zhang to have incorporated in the system of Park, so that it would not only provide to increase signaling load of the network and introduces a relatively long signaling delay but also relate to a bearer results in relatively low resource utilization by releasing and re-establishing a protocol. Zhang: See ¶. [0007].

Regarding claim 18; Park discloses the CU-UP of claim 7, further comprising: stopping the downlink transmission to the distributed unit (DU) if the information indicating the downlink transmission stop is received; and performing a path switching to another base station or retransmission operation (See Fig. 28: ¶. [0335]).

Regarding claim 19; Park in view of Zhang discloses the CU-UP of claim 7, wherein, if the information indicating the downlink transmission resume is received, the downlink transmission to the distributed unit (DU) is resumed (Zhang: See Fig. 4: @step 10 the resume command Zhang’s claims 6-7.).

Regarding claim 20; Park discloses a distributed unit (DU) included in a base station in a wireless communication system (See Fig. 13B and its components), the DU comprising: a transceiver; and at least one processor configured to: control the transceiver to
receiving information indicating downlink transmission stop or resume from a central unit - control plane (CU-CP) included in the base station (See Fig. 13B: In the centralized deployment scenario in FIG. 13B, upper layers of a gNB may be located in a Central Unit (CU) 1311, and lower layers of the gNB may be located in Distributed Units (DU) 1312, 1313, and 1314. ¶. [0220]); and 
resuming downlink transmission to a terminal based on the information indicating the downlink transmission stop or resume (See Fig. 15: One or more TBs that a wireless device may transmit in the third step (e.g., step 1505 in FIG. 15) may comprise RRC signaling, such as an RRC connection request, an RRC connection Re-establishment request, or an RRC connection resume request. ¶. [0240]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

    PNG
    media_image1.png
    490
    689
    media_image1.png
    Greyscale

[Office’s note: Park’s figure 13B illustrates the both the Central Unit and Distributed unit are coupled with the same Core to communicate the information from a source.]
Even though, Park discloses the method transmitting information to the Central Unit (CU), and transmitting information to the distributed unit (DU) for resuming RRC connection establishment (See ¶. [0183] and [0220]), Park doesn’t explicitly teach the method of indicating downlink transmission resume of the CU-UP and DU.
However, Zhang from the same field of endeavor discloses the method of indicating downlink transmission resume of the CU-UP (See Fig. 4: @step 10 the resume command instructs the user equipment to re-establish a Radio Link Control entity s-RLC in the user equipment and resume the s-RLC, wherein the s-RLC is associated with the bearer and corresponds to the second base station. See ¶. [0222], and Zhang’s claims 6-7.).
 [Examiner’s note: resuming and re-establishing the RLC in the UE could be analyzed as resuming DL transmission of the CU and DU because, in the user equipment, one Split bearer is associated with one PDCP2 entity and two RLC entities. Some of downlink data packets of the Split bearer are from the peer p-PDCP2 entity to the peer pm-RLC2 entity and then to the peer pm-MAC entity, and are then sent by the peer pm-MAC entity to the m-MAC entity through an air interface.] See Zhang’s ¶. [0005].
The rational of combining is that Zhang’s method of instructing to resume for re-establishing RLC entity for the UE could apparently be implemented into Park’s method of communicating between Core network, Central Unit, and Distributed Unit as illustrated in figure 13B.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of indicating downlink transmission resume of the CU-UP and DU as taught by Zhang to have incorporated in the system of Park, so that it would not only provide to increase signaling load of the network and introduces a relatively long signaling delay but also relate to a bearer results in relatively low resource utilization by releasing and re-establishing a protocol. Zhang: See ¶. [0007].

Allowable Subject Matter
Claims 3-4 and 13-14 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion and Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416